Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 9, 2018

                                        No. 04-18-00203-CV

                  IN RE INGRID DELRITA MARSH AND JOHN F. MARSH,

                    From the County Court At Law No. 10, Bexar County, Texas
                                 Trial Court No. 2018CV00904
                          Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
Sitting:          Karen Angelini. Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice


           Appellants’ emergency motion for immediate temporary relief is DENIED.



           It is so ORDERED on this 9th day of April, 2018.


                                                              PER CURIAM

           ATTESTED TO: __________________________
                       Keith E. Hottle
                       Clerk of Court